PER CURIAM.
Renny Dehon Culliver (Culliver) appeals the sentence the trial court imposed following a finding that he had violated probation. Although the sentencing guidelines score-sheet called for a maximum sentence of 55.7 months imprisonment, the trial court imposed a sixty-month sentence without providing any written reasons to support the departure. Under Pope v. State, 561 So.2d 554 (Fla.1990), we have no alternative but to reverse Culliver’s sentence and remand for resentencing within the guidelines.
REVERSED and REMANDED.
MINER, ALLEN and LAWRENCE, JJ., concur.